
	

115 SRES 666 IS: Designating October 6, 2018, as “National Coaches Day”.
U.S. Senate
2018-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 666
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2018
			Mr. Boozman (for himself and Mr. Inhofe) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating October 6, 2018, as National Coaches Day.
	
	
 Whereas, on August 29, 1972, the Senate passed a joint resolution authorizing and requesting President Richard Nixon to designate October 6, 1972, as National Coaches Day;
 Whereas, on September 19, 1972, President Richard Nixon issued Proclamation 4157, which— (1)recognized that the athletic talent of men and women across the United States could not have grown without the leadership and encouragement of those people who coached them at every stage of development and progression; and
 (2)proclaimed October 6, 1972, as National Coaches Day; Whereas there are an estimated 20,000,000 coaches in the United States, including youth, junior high, travel, high school, college, and professional coaches;
 Whereas 3 out of every 4 families in the United States with school-aged children have at least 1 child playing an organized sport, totalling approximately 45,000,000 children in the United States that play an organized sport;
 Whereas in high school, an estimated 55 percent of students play a sport and need the support of a coach;
 Whereas coaches represent stability, consistency, and direction in the lives of many athletes, despite the lives of coaches being fast-paced and high-stress;
 Whereas the marriages, families, and personal health of coaches are often affected by the personal sacrifices made by coaches for the profession;
 Whereas spouses and partners of coaches play a unique and supportive role in the lives of coaches; Whereas a coach needs continuing support, encouragement, and resources to succeed both as a coach and at home;
 Whereas coaches represent a source of strength and hope in the lives of millions of young athletes; Whereas a coach is sometimes the only adult present in the life of a young athlete;
 Whereas a coach is a friend, a counselor, a mentor, and an advocate that helps demonstrate to athletes teamwork, discipline, and a healthy attitude toward competition; and
 Whereas the designation of October 6, 2018, as National Coaches Day will raise public awareness about the important and significant role that coaches play in the lives of millions of people in the United States: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the positive impact that coaches have on communities and players;
 (2)designates October 6, 2018, as National Coaches Day; and (3)encourages the people of the United States to observe the day with appropriate ceremonies and activities.
			
